Citation Nr: 1047769	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an increased rating for status post severed 
tendon, right hand, with flexion deformity of the right little 
finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to May 1979.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examination to evaluate the Veteran's service-
connected right hand disability was conducted in January 2008.  
The Veteran has indicated that his condition has worsened since 
that time.  See November 2010 hearing transcript.  The Veteran 
also indicated that his right hand disability has negatively 
affected his employment.  Id.  

Given the Veteran's claims of increased symptomatology, a new VA 
examination is warranted to determine the current severity of his 
right hand disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
impairment due to the service connected right 
hand disability.

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

All indicated studies, including range of 
motion studies, should be performed.

The examiner should specifically indicate 
with respect to each involved finger whether 
there is a gap of more than 2 inches between 
the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to 
the maximum extent possible.  

The examiner should note the point, if any, 
in the range of motion when pain becomes 
apparent.

The examiner should note weather there is 
incoordination, weakened movement, excess 
fatigability, pain, or flare-ups.  The 
examiner should assess the incoordination, 
weakened movement, excess fatigability, pain, 
or flare-ups in terms of the degree of 
additional range of motion loss caused by 
those symptoms.

The examiner should also provide an opinion 
as to whether the service connected 
disability would preclude the Veteran from 
maintaining employment for which his 
education and occupational experience would 
otherwise qualify him.

A rationale should be given for all opinions 
and conclusions expressed.

2.  If the benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


